ORDER
PER CURIAM.
Barbara A. Allen-Luepker (hereinafter, ‘Wife”) appeals from the trial court’s judgment of dissolution from Robert F. Luepker (hereinafter, “Husband”). Wife raises two points on appeal. First, Wife claims the trial court erred in not awarding her a larger percentage of the value of the marital home in that an increased division was agreed to by the parties in their antenup-tial agreement. Second, Wife claims the trial court erred in allowing Husband to live in the marital home for five years after dissolution and not pay Wife interest on her share of the value of the home.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial’s court judgment did not *512constitute an abuse of discretion. Schroeder v. Schroeder, 59 S.W.3d 607, 609 (Mo.App. W.D.2001). An opinion reciting the detañed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).